


ONEROUS TRANSFER OF MINING RIGHTS PROMISE CONTRACT SUBSCRIBED ON ONE HAND BY A)
CORPORACIÒN KEDAH, S. A. DE C. V., REPRESENTED IN THIS ACT BY HÈCTOR MANUEL
CERVANTES SOTO, IN HIS PERSONALITY AS SOLE ADMINISTRATOR AND LEGAL
REPRESENTATIVE (THE PRINCIPAL), AND ON THE OTHER, BY B) AMERICAN METAL MINING,
S. A. DE C. V., REPRESENTED IN THIS ACT RAMIRO TREVIZO GONZÀLEZ, IN HIS
PERSONALITY AS GENERAL PROXY (THE ASSIGNEE), JOINTLY NAMED AS THE “PARTIES“
ACCORDINGLY WITH THE FOLLOWING STATED PREVIOUS RECORDS, DECLARATIONS AND
CLAUSES.




PREVIOUS RECORDS

I.

Prior to the date of the subscription on this present contract the PRINCIPAL
acquired the rights derived from the registry request of the 2 (two) mining
concessions described ahead (the FUTURE CONCESSIONS), and same that will be
integrated in the project known as “La Verde”.




Lot:

MINA EL ROSARIO

File:

095/13646

Surface:

54.2402 Hectares.

Location:

Municipality of  Choix,

State of Sinaloa.




Lot:

LA VERDE 5

File:

95/13521

Surface:

72.7999 Hectares.

Location:

Muncipality of Choix,

State of Sinaloa.







.





1

TRANSFER OF MINING RUGHTS CONTRACT PROMISE SUBSCRIBED ON THE 26TH APRIL 2011
BETWEEN CORPORACIÒN KEDAH, S. A. DE C. V., AND AMERICAN METAL MINING, S. A. DE
C. V.

--------------------------------------------------------------------------------




II.         In recently past days, the PRINCIPAL explained to the ASSIGNEE the
possibility of transferring in his favor the mining rights derived from the
FUTURE CONCESSIONS once these were definitely granted in his favor;




III.

The ASSIGNEE considered the PRINCIPAL’S proposal as feasible because it
benefited his interests, and;




IV.

Derivative from the foregoing, PARTIES decided to subscribe this present
contract with the purpose of convening to the terms and conditions that would
regulate the mercantile relationship regarding the FUTURE CONCESSIONS for all
legal purposes that might arise.







DECLARATIONS




I.

The PRINCIPAL declares through the offices of its legal representative and under
oath of stating the truth, that:




1.

It is a Mexican mercantile society, specifically a Stock Company with Varying
Amount of Capital, duly established and operating in agreement with the
applicable and current legislation of the United States of Mexico as witnessed
in Public Writ number 11,750 granted on the 23rd  July 2009 before testimony of
Jorge Mazpùlez Pèrez, Attorney at Law and Public Notary number 14 for the
Morelos Judicial District, State of Chihuahua, and instrument that was correctly
inscribed in the Public Registry of Property and Commerce of said district under
electronic mercantile folio number 25,362*10 as of the 18th August 2009 and
reason why it enjoys the personality and necessary as well as sufficient
capacity to intervene in this present judicial act;




2.

Its representative enjoys the faculties, the sufficient and necessary powers and
mandates to subscribe this present contract in the ASSIGNEE’S representation as
already proven





2




--------------------------------------------------------------------------------




in the before indicated numeral, and same that have not been limited,
restrained, suspended or revoked to date.

3.

It is duly inscribed in the Federal Taxpayers Registry with identification
number CKE-090723-435 and is to date current in his tax payments and other
contributions that might have corresponded to him in agreement with the
applicable and current fiscal legislation;




4.

Within its social object there is contemplated the possibility of becoming title
holder of all kinds of mining rights, as well as to promise to transfer them
onerously, as is the case of the operation documented by virtue of this present
instrument;







5.

It is the legitimate title holder of the rights related with the registry
request of the FUTURE CONCESSIONS, just as has been written in the previous
records of this instrument;







6.

On the 6th April 2011, he subscribed with Messrs Manuel Coronel Beltràn and
Fernando Alonso Huerta Elenes a sales-purchase contract and/or transfer of
rights of the titles of the Mining Concession and Claim of Mining Rights
regarding the acquisition of the FUTURE CONCESSIONS, and on account of which
said contract is the only one of its kind that he ahs celebrated, and the
subscription of this present instrument does not imply any non compliance on his
part whatsoever (of the PRINCIPAL) to commitments already engaged in in favor of
third parties, situation that guarantees as of this moment in favor of the
ASSIGNEE for all legal effects that may take place;







7.

Prior to the date of this present contract he received from the ASSIGNEE a cash
amount consisting of ·30,000.00 Dollars (Thirty thousand Dollars 00/100 in
United State of America Currency) as advance of the price to be paid for due to
the definite transfer of 100 % (one hundred per cent) of the mining rights
derived from the concessions granted once the FUTURE CONCESSIONS are correctly
transferred by the competent authorities (the ADVANCE), and;








3

TRANSFER OF MINING RUGHTS CONTRACT PROMISE SUBSCRIBED ON THE 26TH APRIL 2011
BETWEEN CORPORACIÒN KEDAH, S. A. DE C. V., AND AMERICAN METAL MINING, S. A. DE
C. V.

--------------------------------------------------------------------------------




8

It is his free will to subscribe this present agreement with the purpose of
agreeing on the terms and conditions that will regulate their mercantile
relationship with the PRINCIPAL regarding the FUTURE CONCESSION as indicated in
the forthcoming clauses:

II.

The PRINCIPAL declares through the offices of its legal representative and under
oath of stating the truth, that:




1.

It is a Mexican mercantile society, specifically a Stock Company with Varying
Amount of Capital, duly established and operating in agreement with the
applicable and current legislation of the United States of Mexico as witnessed
in Public Writ number 17,227 granted on the 4th  December 2006 before testimony
of Eugenio Fernando Garcìa Russek, Attorney at Law and applicant to the position
of Public Notary and ascribed to Public Notary number 28 for the Morelos
Judicial District, State of Chihuahua, per license of the office’s Title Holder
Felipe Colomo Castro, and instrument that was correctly inscribed in the Public
Registry of Property and Commerce of said district under electronic mercantile
folio number 23,327*10 as of the 22nd  December 2006 and reason why it enjoys
the personality and necessary as well as sufficient capacity to intervene in
this present judicial act;




2.

Its representative enjoys the faculties, the sufficient and necessary powers and
mandates to subscribe this present contract in AMM’S representation as already
proven in Public Writ number 22,497, granted on the 10th June 2008 before
testimony of Mrs. Elsa Ordòñez Ordòñez, applicant to the office of Notary Public
and ascribed to Public Notary number 28 of the Morelos Judicial District and
acting per license of the office’s Title Holder Felipe Colomo Castro, and
instrument that was correctly inscribed in the Public Registry of Property and
Commerce of said district under mercantile electronic folio number 23,327*10 as
of the 19th June 2008 and same that have not been limited, restrained, suspended
or revoked to date, and;




3.

The subscription of this present instrument does not imply any transgression of
powers, mandates or faculties, as it has had the opportunity of being placed
before the consideration of the shareholders of the ASSIGNEE both in terms and
conditions related with the present business, and its formalization having been
duly approved under the terms of its own statutory regime.




 





4




--------------------------------------------------------------------------------




4.   It is duly inscribed in the Federal Taxpayers Registry with identification
number AMM-061204-4R7, and is to date current in its tax payments and other
contributions that might have corresponded according to the applicable and
current legislation covering the matter;




5.

Within its social object there is contemplated the possibility of becoming title
holder of all kinds of mining rights, as well as to promise to transfer them
onerously, as is the case of the operation documented by virtue of this present
instrument;




6.

It is adequately inscribed in the Public Registry of Mines, specifically in the
Book of Mining Societies, and;







7.

It is his free will to subscribe this present agreement with the purpose of
agreeing on the terms and conditions that will regulate their mercantile
relationship with the ASSIGNEE regarding the FUTURE CONCESSION as indicated in
the forthcoming clauses:







III.

PARTIES declare through the offices of their respective legal representatives
and under oath of stating the truth, that they assist to the subscription of
this present document in good faith, free of deceit, error, violence or any
other vitiation in their consent with the purpose of committing themselves to
the following:




CLAUSES




FIRST. PROMISE: Under the terms of article 2,243 of the Federal Civil Code, by
virtue of the subscription of this present contract, the PRINCIPAL promises and
expressly commits himself to cede in the future in favor of the ASSIGNEE 100 %
(one hundred per cent) of the mining rights that might derive from the
conclusion of the registry procedures of the FUTURE CONCESSION, free of liens,
burden, attachments or limitation in domain of any





5

TRANSFER OF MINING RUGHTS CONTRACT PROMISE SUBSCRIBED ON THE 26TH APRIL 2011
BETWEEN CORPORACIÒN KEDAH, S. A. DE C. V., AND AMERICAN METAL MINING, S. A. DE
C. V.

--------------------------------------------------------------------------------




kind. On its part, and as a counterclaim concept for the eventual transfer
already described, the ASSIGNEE promises and expressly obliges himself to pay in
favor of the PRINCIPAL the amount described in the forthcoming clauses.




SECOND. TERMS AND CONDITIONS OF THE PROMISE: PARTIES agree in subjecting the
promise decided upon in the previous clause to the following terms and
conditions:




1.

The PRINCIPAL formally commits himself to continue with the totality of the
procedures required until the obtainment of the definite registry that will
cover the FUTURE CONCESSIONS in his favor;




2.

Once the described procedures are fully completed, the PRINCIPAL will notify the
ASSIGNEE of such a circumstance  within the following 5 (five) able days of
being notified of the grant of the FUTURE CONCESSIONS.







3.

Within 60 (sixty) days following the date of the described notification, PARTIES
must subscribe the contract of the onerous transfer of the corresponding mining
rights (the CONTRACT), as well as to proceed to its ratification before Public
Notary and its inscription before competent authorities.




4.

For the transfer of rights derived from the FUTURE CONCESSIONS, the ASSIGNNEE
obliges himself as of this moment to pay in favor of the PRINCIPAL the amount of
$60,000.00 Dollars (Sixty thousand Dollars 00/100 in United States of America
Currency), plus the corresponding Added Value Tax, that is, a sum total of
$69,600.00 Dollars (Sixty nine and six hundred thousand Dollars 00/100 in United
States Currency). (the PRICE).







5.

The PRICE for the transfer of the right derived from the FUTURE CONCESSIONS must
be paid accordingly to the following schedule of payments: 1. Prior to the date
of





6




--------------------------------------------------------------------------------




     subscription of this present contract, the amount of the ADVANCE, that is,
the amount of $30,000.00 Dollars (thirty thousand Dollars 00/100 in United
States Currency), amount the PRINCIPAL accepts having already received from the
ASSIGNEE under the terms of this instrument; 2. On the date of ratification of
this present contract, the amount of $15,000.00 Dollars (fifteen thousand Dollar
00/100 in United States Currency), and 3. Within the following 4 (four) natural
nays from the date of subscription of this present contract, the amount of
$24,600.00 Dollars (Twenty four and six hundred thousand Dollars 00/100 in
United States Currency), concluding thus with the totality of the PRICE.




6.

The PRICE must be honored through a nominal check for deposit into the
beneficiary’s account or through an electronic transfer of funds, precisely on
the date of the subscription of the CONTRACT.







7.

Against the payment of the PRICE, the PRINCIPAL will issue in favor of the
ASSIGNEE a voucher that includes all tax requirements due to the applicable and
current fiscal legislation;




8.

The registry procedure before competent authorities regarding the CONTRACT must
be carried out by the ASSIGNEE.







9.

The totality of expenses incurred in on account of the preparation, signature,
ratification and inscription of the CONTRACT must be paid by the ASSIGNEE.




10.

According to the disposition of article 2,245 of the Federal Civil Code, PARTIES
agree that this present contract only commits them to carry out future judicial
acts, only in so far and the onerous transfer of the rights derived from the
FUTURE CONCESSIONS become formalized by virtue of the CONTRACT.








7

TRANSFER OF MINING RUGHTS CONTRACT PROMISE SUBSCRIBED ON THE 26TH APRIL 2011
BETWEEN CORPORACIÒN KEDAH, S. A. DE C. V., AND AMERICAN METAL MINING, S. A. DE
C. V.

--------------------------------------------------------------------------------




THIRD. DURATION: PARTIES agree that this present contract will have a duration
between the dates of its subscription and the 31st December 2011, dateline for
the subscription and ratification of the CONTRACT.




In case the contract cannot be subscribed and ratified prior to the duration of
same by any reason or cause, the contract will lose all effect without harm to
the parties who may agree upon an extension.




It is expressly convened that in case the FUTURE CONCESSIONS are not adequately
registered before the competent authority as of the end of this present contract
by any reason or cause, the PRINCIPAL must immediately return the advances that
the ASSIGNEE has delivered regarding the price agreed upon for the transfer
under the terms of the foregoing clause.




FOURTH. ADDRESSES AND CONTACT TELEPHONES: PARTIES agree in indicating as their
addresses and contact telephones for any and all purposes regarding the
execution and compliance of the terms and conditions of this present instrument,
and well as to deliver announcements, notifications and other communications
related with same, the following:




PRINCIPAL




Av. Independencia 2812




Col. Santa Rosa, C. P. 31050




Ciudad de Chihuahua, Chihuahua




Phone: 01-614-415-1971

ASSIGNEE




Calle California 5101, local 206




Edificio Ejecutivo Vèrtice




Col. Hacienda de Sta. Fe C.P. 31214




Phone: 01-614-200-8483










In case of a change in address or in telephone number, PARTIES agree in
notifying their counterpart of such a circumstance at least five (5) natural
prior to the date in which the change will factually take place.








8




--------------------------------------------------------------------------------




FIFTH. ANNOUNCEMENTS, NOTIFICATION AND COMMUNICATIONS: PARTIES convene that any
announcement, notification or communication necessary to surrender to their
counterparts, must be done in writing.




Sending of such documents can be carried out via two means: 1. Per ordinary
couriers service delivered on hand or by certificate mail with acknowledgement
of receipt, or; 2. By electronic mail. In this letter case, forwarding will only
be considered valid and legally accomplished when reception of the respective
electronic mail is confirmed likewise, electronically, within the following
three (3) natural days in an expressed manner through an answering and
confirmation service sent back by the addressee.




SIXTH. PARTIES agree that the totality of announcements, notification or
communications necessary to be issued as derived from the terms and conditions
of this present instrument must be forwarded indistinctly to the following
persons:




PRINCIPAL




HECTOR MANUEL

CERVANTES SOTO




AGUSTÌN CERÒN GUEDEA

ASSIGNEE




RAMIRO TREVIZO LEDEZMA







RAMIRO TREVIZO GONZÀLEZ










In case it is their will to change the personnel contacts, PARTIES agree in
notifying their counterparts of such a fact at least 5 (five) natural days in
advance before the factual date of change of contact personnel. Not complying to
the obligation described herein will imply that announcements, notification or
communications sent and delivered in the name of the original addressees of the
PARTY carrying out the change, will hold all legal effects in favor of the PARTY
not having been advised in all opportunity as of the date of delivery and for as
long as the non compliance subsists




SEVENTH. TOTALITY OF THE CONTRACT: PARTIES  accept that this present agreement
contains the totality of the agreements between them regarding the object and
leaving without effect as well as cancelling the whole of agreements, reports,
negotiations, correspondence, commitments and communications carried out
previously between them either in writing o verbally.








9

TRANSFER OF MINING RUGHTS CONTRACT PROMISE SUBSCRIBED ON THE 26TH APRIL 2011
BETWEEN CORPORACIÒN KEDAH, S. A. DE C. V., AND AMERICAN METAL MINING, S. A. DE
C. V.

--------------------------------------------------------------------------------




EIGHTH. APPLICABLE LAW: This present instrument will abide and will be
interpreted in agreement with the Mining Law, its Rulings and the Federal Civil
Code among other applicable and legal dispositions in the United States of
Mexico.




NINTH. JURISDICTION: In case controversies may arise in relation with the
validity, intention, interpretation, execution or compliance of this contract,
PARTIES expressly agree to submit same before the competent courts of law of the
Morelos Judicial District in the City of Chihuahua, State of Chihuahua,
surrendering as of this moment any other jurisdiction or privilege that might
correspond to them by reason of their present or future domiciles, or by any
other circumstance.




BOTH PARTIES IN THE KNOWLEDGE OF THE FORCE AND LEGAL REACH OF THIS PRESENT
CONTRACT, SUBSCRIBE IT BEING TOGETHER IN THE CITY OF CHIHUAHUA, STATE OF
CHIHUAHUA, ON THE TWENTY SIXTH APRIL OF THE YEAR TWO THOUSAND AND ELEVEN.




PRINCIPAL







CORPORACION KEDAH,

S.A. DE C.V.




Represented in this act by:




HÈCTOR MANUEL

CERVANTES SOTO

ASSIGNEE







AMERICAN METAL MINING

S. A. DE C. V.




Represented in this act by:




RAMIRO TREVIZO GONZÀLEZ

















10


